Filed 8/8/22 Conservatorship and Estate of J.R. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Amador)
                                                            ----



    Conservatorship of the Person and Estate of J.R.                                           C094531


    AMADOR COUNTY PUBLIC CONSERVATOR,                                             (Super. Ct. No. 20MH0413)

                     Petitioner and Respondent,

             v.

    J.R.,

                     Objector and Appellant.




            J.R. appeals from an order issued after a bench trial appointing a conservator over
her person and estate under the Lanterman-Petris-Short Act (LPS Act) pursuant to
Welfare & Institutions Code section 5000 et seq.1 J.R. contends that the order should be
reversed because the trial court did not obtain her personal waiver of the right to a jury




1    All undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
trial but only accepted her counsel’s statement to that effect. J.R. also contends that the
order imposed special disabilities that were not supported by substantial evidence. We
disagree and will affirm the order.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On September 3, 2020, the Amador County Public Conservator (Public
Conservator) filed a petition for temporary conservatorship of J.R., alleging that, as a
result of a mental disorder (schizophrenia), a history of anxiety disorder, and medication
noncompliance, J.R. was gravely disabled as defined in section 5008, subdivision (h), and
unwilling or incapable of accepting treatment voluntarily.
       The next day the trial court issued a temporary conservatorship order and
appointed legal counsel to represent J.R.
       On November 13, 2020, the trial court held a hearing at which counsel for J.R.
stated she wanted to contest the conservatorship. Counsel informed the court that “we
have had some discussions with regard to the jury trial or court trial,” but “I need to have
one more conversation with her.” Counsel suggested that the trial be set out far enough
for this conversation to occur or that the parties come back for trial setting in a week or
two. The court inquired if it would be helpful for counsel to confer with J.R. now so that
the trial date could be set. Counsel responded: “[W]e talked earlier today. And we can
go ahead and set the date today. That is fine. I am going to err on the side of a jury trial.
And then I will have that conversation with [J.R.] again and I can always pull that.” The
court agreed that “it would be good to set the date so that we have something to look
forward to.” Counsel for J.R. addressed J.R. (who was attending by Zoom): “[W]e are
going to set the date for a trial for the conservatorship that we are contesting. All right?”
J.R. responded: “The sooner the better.”
       The court said that the trial could be set for 30 days hence. J.R. responded, “I
want to be at home for Thanksgiving, the holidays.” The court said: “Well, we have to



                                              2
set this for the trial, ma’am. And we have to get a jury to hear this. So we will do our
best.” J.R.’s response was: “Okay. I’m sure you will.”
       After discussion of possible trial dates, J.R.’s counsel proposed December 28 and
counsel for the Public Conservator agreed. J.R. inquired “where [will I] be in the
meantime?” When informed that she would remain in her current facility, J.R. said, “I
am not happy here.” Counsel for J.R. told her he would address her placement separately
and confirmed that the trial date was December 28. J.R. asked: “From here to the 28th?
I am going to spend Christmas here?” She rejected counsel’s suggestion that there was
time to “work all the logistics out” and said, “You have got to be kidding me.”
       The court observed: “That is why I wanted to give you [J.R.’s counsel] a chance
to maybe speak with her. Because if she didn’t want a jury trial, we might be able to
advance it.” The court cleared the courtroom to allow counsel to confer with J.R. Back
on the record, counsel confirmed that he had talked with J.R. and said, “we are going to
go ahead and waive jury and set a court trial.” After further conference between the court
and counsel for the parties, the court set the trial for December 14.
       On December 14, 2020, the trial court conducted a trial on the petition to appoint a
conservator for J.R. under the LPS Act.
       Amber Peters, a deputy public conservator with Amador County, testified that J.R.
had come to Peters’s office to discuss the conservatorship process. After J.R. left the
office, she got in a car accident. Following the accident, J.R. ended up in Sutter Amador
Hospital on a section 5150 hold.2




2 “ ‘Sections 5150 and 5151 permit a person to be taken into custody and detained for 72
hours when there is probable cause he or she is a danger to himself or others as a result of
a mental disorder. [Citation.]’ [Citation.]” (Folsom Police Dept. v. M.C. (2021)
69 Cal.App.5th 1052, 1057.)

                                              3
       Peters testified that years ago J.R. had more family support. Since 2013, life had
become more difficult for J.R. She was evicted four times and had become homeless.
J.R. would stabilize for a short time but then would not take her medications and end up
in the hospital. Reports that Peters collected from the county behavioral health
department, as well as hospitals, indicated that J.R. had a history of disorganized thoughts
and anxiety, as well as a schizoaffective bipolar diagnosis. J.R. had never taken
medication long enough to formulate appropriate goals to take care of herself. J.R. also
had interpersonal conflicts with roommates. The last three people J.R. lived with
obtained restraining orders against her.
       Peters testified that initially during the temporary conservatorship, J.R. was
completely resistant to taking medications. But after J.R. was assessed by a doctor (at her
own request), she became more compliant. The biggest “hoop for [J.R.] to jump
through” was accepting her medications and taking them. If J.R. could do that, Peters
testified, some support systems could be put in place for her and she could be
independent again.
       Peters addressed the reasons for the specific restrictions recommended in the
conservatorship order. Peters recommended that J.R. not have a driver’s license,
because, due to her disorganized thinking and anxiety, J.R. had trouble slowing down and
recognizing her surroundings. Peters also recommended that J.R. not enter into contracts
or transactions in excess of $50. Peters felt J.R. often gave money to the wrong people
and entered into contracts that were unwise.
       While J.R. “paid her bills and things of that nature fairly well,” in the last year,
several times J.R. had given her sister large sums of money to send to a man in Africa. 3
J.R.’s sister asked her for money often.



3 Peters described J.R.’s relationship with her sister as “rough.” There was a restraining
order in place between them. When J.R. was first placed at a facility in the temporary

                                               4
       Peters recommended that J.R. not be allowed to refuse or consent to medical
treatment, including routine treatment unrelated to her grave disability. Peters felt
strongly about this recommendation because J.R. was well under 100 pounds when the
Public Conservator first got involved with her. When J.R. came to them, she apparently
needed oral surgery, which is what kept her from eating, but J.R. was not stable enough
to have the surgery. J.R. also had a lot of physical ailments that needed to be addressed.
Refusing medications was affecting every part of J.R.’s life, physically, mentally, socially
and legally.
       Dr. Jabeen Hayat, a clinical psychiatrist, testified as an expert witness. Dr. Hayat
interviewed J.R. and reviewed two evaluations in which J.R. was diagnosed with
schizophrenia and schizoaffective disorder. Dr. Hayat’s conclusion, based on J.R.’s
previous history and current presentation, was that J.R. fit more into the schizophrenia
diagnosis. Schizophrenia is a psychotic disorder where the patient may have a
combination of delusions, hallucinations, and disorganized thought. Dr. Hayat observed
these symptoms in J.R. J.R.’s thought process was disjointed, distracted and scattered.
She could not maintain a linear conversation. When asked a question, she would respond
about something else. J.R. had delusions of grandeur. J.R. was also underweight and
malnourished.
       J.R. was taking numerous antipsychotic medications. J.R. reported that when she
takes her medications, she does well. J.R. was on medication when Dr. Hayat evaluated
her, but Dr. Hayat noticed in J.R.’s records that there were periods during which J.R. was
missing appointments and not taking her medications. J.R. did not believe she had a




conservatorship, J.R. had frequent telephone calls with her sister where J.R. was yelling,
screaming and disrupting the facility. When Peters limited the calls, J.R.’s anxiety level
decreased. Peters testified she would not recommend J.R.’s sister as someone to provide
support for J.R.

                                             5
psychiatric illness. Dr. Hayat concluded that suffering from schizophrenia hindered
J.R.’s ability to understand what kind of physical care she needed.4
       Dr. Hayat concluded that J.R. needed help and support. When left on her own,
J.R. denied her illness and canceled appointments. Dr. Hayat recommended the highest
level of care.
       J.R. testified regarding her ability to feed, clothe, and shelter herself, and her
willingness to take prescribed medication. A number of her responses to her counsel’s
questions were nonresponsive narratives. When asked if she had been diagnosed as
having a problem with her weight, J.R. responded first that she had gone to Sutter
Hospital for a bone density test, and then J.R. referred to an unidentified person being a
client of Jackson Creek Dental as “the ones that did this to my mouth,” and reported that
she had osteoporosis, malnutrition, and a vitamin D deficiency. J.R. concluded by
stating: “And at one point because of the three-year stay away from my legal address,
and I’m not guilty, [my sister] told me she lied and she’s sorry she did it.”
       Counsel reminded J.R. that “we want to stay on point.” J.R. continued: “Because
of the domestic violence and all my ER visits, and you’ve heard of them, I’m eligible for
first and last and security deposit. First it was just at Angels Camp, San Andreas or
Valley Springs, but when I told her about the housing conditions and the virus and
everything, she said, well, we’ll extend it to wherever you find. I found a place, it was a
fixer-upper, it was a rental to buy with a yard. I thought great, I could fix it up because I
was an interior decorator in Beverly Hills. I can afford furniture at the thrift stores and




4  The court admitted in evidence two declarations by Dr. Hayat. The initial declaration
was a form where Dr. Hayat handwrote observations or checked boxes in support of the
elements of an LPS Act petition and special disabilities; the supplemental declaration
confirmed the statements in the first declaration.

                                               6
things and fix it up and make it beautiful and [my sister] would always be welcome
where ever I am. She’s sicker than a dog and I’m worried about her.”
          J.R.’s counsel asked her to “[s]top right there,” but J.R. said: “I can get a dog. I
can get a job. I have a business sense . . . .” Counsel again asked J.R. to stop and then
asked her about medications she was taking, which elicited a response that included her
statement that, “I’ve worked as a diplomate in the American Medical Association in Las
Vegas, Nevada.” When asked if she was willing to take her medications, J.R. responded
that “I know what medication I should be on . . . they’re on the front seat of my car” in a
tote bag, but added that a doctor “said [I] would benefit greatly getting off Haldol and
any psychotic drugs,” because “I didn’t even know what season it was.”
          After brief closing argument, the parties submitted, and the court proceeded to rule
on the petition. The court found the facts alleged in the petition true, and that
appointment of a conservator was necessary because J.R. was a gravely disabled person
who was unwilling or incapable of accepting medical treatment voluntarily. J.R.
interrupted the court’s effort to articulate its order at several points, stating: “I’m going
to contest it,” “I’m a human being with a background,” “I have every right to refuse it,”
and “I’m not going to allow you to do that to me” (regarding administration of
psychotropic medications); and “And how long am I supposed to be a guinea pig? An
experimental guinea pig.”
          On December 14, 2020, the court issued a written order appointing a conservator
for J.R. under the LPS Act, to expire automatically within one year.5 J.R. filed a timely
appeal.



5  The conservatorship terminated on December 14, 2021, rendering this appeal
technically moot. (Public Guardian of Contra Costa County v. Eric. B. (2022) 12 Cal.5th
1085, 1094, fn. 2.) The California Supreme Court observed in Eric. B. that this “problem
frequently arises in this area of law given the short duration of conservatorships.
[Citation.]” (Ibid.) As the high court did in Eric B., “[b]ecause the case raises important

                                                 7
                                       DISCUSSION
                                              I
                                    Waiver of Jury Trial
       The LPS Act “ ‘governs the involuntary treatment of the mentally ill in
California.’ [Citation.] The act ‘provides one-year conservatorships for those “gravely
disabled as a result of a mental health disorder or impairment by chronic alcoholism.”
(§ 5350.)’ [Citation.]” (Conservatorship of C.O. (2021) 71 Cal.App.5th 894, 904
(C.O.).)
       J.R. contends that her waiver of a jury trial on the petition for conservatorship was
invalid because (1) she did not personally waive the jury, her counsel did, and (2) the
waiver was not knowing and intelligent, since the trial court did not explain to her the
mechanics of a jury trial and ascertain that J.R. knew what she was giving up.
       We review de novo the issue whether the LPS Act requires a personal jury waiver.
(C.O., supra, 71 Cal.App.5th at p. 903.) However, we reject J.R.’s suggestion that
constitutional due process requires it. While the liberty interest at stake in
conservatorship proceedings implicates constitutional concerns, whether the trial court
must elicit a personal waiver from a prospective conservatee is determined by the
provisions of the LPS Act itself. (See C.O., at p. 914 [“we do not agree that a trial court’s
failure to obtain a personal waiver on the record of the proposed conservatee’s right to a
jury trial violates a constitutional due process right”]; see also Conservatorship of
Maldonado (1985) 173 Cal.App.3d 144, 147-148 (Maldonado).) Thus, we turn to the
LPS Act to resolve this issue.
       The procedure for appointing a conservator under the LPS Act is set forth in
section 5350. Subdivision (d)(1) of section 5350 provides in relevant part: “The person



issues capable of repetition but likely to evade review, we exercise our discretion to
decide this otherwise moot appeal. [Citation.]” (Ibid.)

                                              8
for whom conservatorship is sought shall have the right to demand a court or jury trial on
the issue of whether he or she is gravely disabled.” In addition, “[s]ection 5350 of the
LPS Act incorporates the procedures for the establishment, administration, and
termination of a conservatorship in the Probate Code. Probate Code section 1827
provides for a right to a jury trial; [Probate Code] section 1828, subdivision (a)(6),
requires the court to ‘inform the proposed conservatee,’ among other things, of his or her
right ‘to have the matter of the establishment of the conservatorship tried by jury.’ ”
(People v. Washington (2021) 72 Cal.App.5th 453, 465, fn. 3.)
       J.R. principally relies on Conservatorship of Heather W. (2016) 245 Cal.App.4th
378 (Heather W.), where the court held: “In conservatorship proceedings pursuant to the
LPS Act, the trial court must obtain a personal waiver of a jury trial from the conservatee,
even when the conservatee expresses no preference for a jury trial. Absent such a waiver,
the court must accord the conservatee a jury trial unless the court finds the conservatee
lacks the capacity to make such a decision.” (Id. at p. 381; see also Conservatorship of
Kevin A. (2015) 240 Cal.App.4th 1241, 1250-1251.)
       Heather W., supra, 245 Cal.App.5th at pages 383 to 384, in turn relied on the
California Supreme Court’s opinions in People v. Blackburn (2015) 61 Cal.4th 1113
(Blackburn) and People v. Tran (2015) 61 Cal.4th 1160 (Tran), companion cases
clarifying the right to a jury trial of persons committed, respectively, as a mentally
disordered offender (MDO) (Pen. Code, § 2972, subd. (a)(1) & (2)) or not guilty by
reason of insanity (NGI) (Pen. Code, § 1026.5, subd. (b)(4) & (5)). Penal Code section
2972, subdivision (a)(1) states: “The court shall advise the person of the right to be
represented by an attorney and of the right to a jury trial. The attorney for the person
shall be given a copy of the petition, and any supporting documents.” Penal Code section
2972, subdivision (a)(2) further states: “The trial shall be by jury unless waived by both
the person and the district attorney.” Penal Code section 1026.5 states in nearly identical
language that “the court shall advise the person named in the petition of the right to be

                                              9
represented by an attorney and of the right to a jury trial” (id., subd. (b)(3)) and “[t]he
trial shall be by jury unless waived by both the person and the prosecuting attorney” (id.,
subd. (b)(4)).
       In Blackburn and Tran, the Supreme Court held that based on the language of
these statutes, a personal waiver was required unless the defendant lacked the capacity to
make a knowing and voluntary waiver. (Blackburn, supra, 61 Cal.4th at p. 1116 [“[T]he
trial court must advise the MDO defendant personally of his or her right to a jury trial
and, before holding a bench trial, must obtain a personal waiver of that right from the
defendant unless the court finds substantial evidence—that is, evidence sufficient to raise
a reasonable doubt—that the defendant lacks the capacity to make a knowing and
voluntary waiver, in which case defense counsel controls the waiver decision”]; Tran,
supra, 61 Cal.4th at p. 1163 [“The trial court must advise the NGI defendant personally
of his or her right to a jury trial and, before holding a bench trial, must obtain a personal
waiver of that right from the defendant unless the court finds substantial evidence that
the defendant lacks the capacity to make a knowing and voluntary waiver, in which case
defense counsel controls the waiver decision”].) Heather W. extended Blackburn and
Tran to the LPS Act. (Heather W., supra, 245 Cal.App.4th at pp. 383-384.)
       J.R. acknowledges that the appellate court in C.O. disagreed with Heather W. In
C.O., as here, the prospective conservatee’s attorney consulted with C.O. about whether
to elect a jury or court trial, C.O. was present when his attorney informed the court C.O.
wished to proceed with a bench trial, and C.O. participated in the trial and testified as a
witness. (C.O., supra, 71 Cal.App.5th at p. 908.) The court in C.O. noted that Heather
W. “did not specifically examine the applicable jury or court trial demand language of the
LPS Act or compare it to the statutory language at issue in Tran or Blackburn.” (Id. at
p. 907.) The C.O. court observed that the trial advisement provision in Probate Code
section 1828 does not contain a reference to obtaining a jury trial waiver. (C.O., at
p. 910.) By contrast Blackburn and Tran examined statutory schemes that contain

                                              10
express waiver provisions, which the court emphasized in both decisions. (Id. at p. 911.)
“[I]t was significant to the court that the MDO and NGI regimes used the same language
of waiver. But it is equally important in our view that the LPS statutory scheme does not
reference jury trial waiver at all.” (Id. at p. 912.) Therefore, the court in C.O. held that
“absent circumstances suggesting the proposed conservatee’s counsel lacked actual
authority, counsel disregarded his client’s wishes, or the proposed conservatee was
actually unaware of his right to trial by jury . . . counsel may waive on behalf of the
proposed conservatee his or her right to have the establishment or reestablishment of the
conservatorship decided by jury trial.” (Id. at p. 911; see also Conservatorship of Mary
K. (1991) 234 Cal.App.3d 265, 271 [valid waiver of jury trial by counsel who “stated he
had spoken with his client and she wished to waive a jury trial”].) In sum, the LPS Act
does not require a personal jury waiver because it lacks the waiver language of the MDO
and NGI statutes relied on by the California Supreme Court in Blackburn and Tran.
       Moreover, the facts in this case establishing a valid jury trial waiver are, if
anything, more compelling than those in C.O. J.R.’s counsel stated at the November 13
hearing that he needed to further confer with J.R. regarding the choice of jury or court
trial, but would “err on the side of a jury trial.” When J.R. learned that a jury trial would
take longer to schedule and keep her in her present facility until after Christmas, J.R.
objected. The court observed that a court trial could be scheduled on an earlier date and
offered to clear the courtroom for counsel to confer with J.R. on the subject. The result
of their conference was counsel’s statement to the court that “we are going to go ahead
and waive jury and set a court trial.” (Italics added.) This sequence of events indicates
that J.R. wanted a court trial, which could be scheduled earlier, and told her counsel so.
Moreover, J.R.—who had no qualms about directly addressing the court during the
proceedings—said nothing to suggest that waiving the jury was anything but her desire,
let alone against her wishes. (See Conservatorship of Joanne R. (2021) 72 Cal.App.5th
1009, 1019-1020 (Joanne R.) [prospective conservatee voluntarily waived jury trial when

                                              11
informed that a court trial could be held that day but a jury trial could not be scheduled
for nine months].)
       Nonetheless, J.R. asserts that C.O. was wrongly decided, and that Blackburn and
Tran “control this question,” pointing out that a conservatorship under the LPS Act, like
MDO and NGI proceedings, involves involuntary commitment. However, in
Conservatorship of John L. (2010) 48 Cal.4th 131, the California Supreme Court held
that where a proposed conservatee told his appointed attorney that he did not want to
attend the hearing and the attorney so informed the court, there was no violation of the
LPS Act. (Id. at p. 149, citing Maldonado, supra, 173 Cal.App.3d at p. 148.) The court
in John L. said, “[o]ur review of the LPS Act discloses no provision purporting to bar a
proposed conservatee’s reliance on counsel to convey to the court a waiver of the right to
attend a hearing to establish an LPS conservatorship.” (John L., at p. 148.) Thus, the
Supreme Court relied on the language of the LPS Act to d etermine the validity of a
waiver conveyed by counsel. The court’s analysis in John L. is fully consistent with the
C.O. court’s conclusion that the LPS Act, unlike the MDO and NGI statutory provisions
at issue in Blackburn and Tran, does not require that a proposed conservatee personally
waive trial by jury.
       On the issue of a knowing and intelligent waiver raised by J.R., the court in C.O.
also held on similar facts, that substantial evidence supported the trial court’s implicit
conclusion that the conservatee’s jury trial waiver was knowing and intelligent. (C.O.,
supra, 71 Cal.App.5th at p. 915.) “In determining whether a defendant has provided a
knowing and intelligent waiver, we ‘examine the totality of the circumstances.’ ”
(Joanne R., supra, 72 Cal.App.5th at pp. 1017-1018, quoting People v. Sivongxxay
(2017) 3 Cal.5th 151, 167 (Sivongxxay).) The court in Sivongxxay provided “general
guidance to help ensure that a defendant’s jury trial waiver is knowing and intelligent.”




                                              12
(Sivongxxay, at p. 169.)6 But this guidance was never intended to require a
“ ‘ “specifically formulated canvass” ’ ” or to limit trial courts to a “ ‘narrow or rigid
colloquy.’ ” (Joanne R., at p. 1018, quoting Sivongxxay, at pp. 168, 170.)
          In determining in C.O. that substantial evidence supported the conservatee’s
knowing and intelligent waiver, the court noted that the C.O. was present at both the
hearing to set a trial date and the court trial. (C.O., supra, 71 Cal.App.5th at p. 915.)
Nothing in the record indicated that C.O. disagreed with the decision to have the
conservatorship decided by a court trial. (Ibid.) There was no evidence or suggestion in
the record that C.O. did not comprehend what his counsel was representing to the court.
(Ibid.) To the contrary, the record reflected that counsel had spoken several times with
C.O. on the subject and he consented to a court trial. (Ibid.) There was no evidence that
C.O. did not understand these communications. (Ibid.) C.O. was present and greeted the
court when his counsel said C.O. wanted a court trial. (Ibid.) The appellate court
concluded that based on the totality of the circumstances there was no basis to conclude
that the trial court’s failure to elicit a personal waiver resulted in an unfair hearing.
(Ibid.)
          So too here. At the November 13 hearing, counsel sought a jury trial until J.R.
objected to the time required by the logistics required of a jury trial.7 After the court


6  The court in Sivongxxay recommended “that trial courts advise a defendant of the basic
mechanics of a jury trial in a waiver colloquy, including but not necessarily limited to the
facts that (1) a jury is made up of 12 members of the community; (2) a defendant through
his or her counsel may participate in jury selection; (3) all 12 jurors must unanimously
agree in order to render a verdict; and (4) if a defendant waives the right to a jury trial, a
judge alone will decide his or her guilt or innocence.” (Sivongxxay, supra, 3 Cal.5th at
p. 169.)
7  J.R. does not contend that the trial court induced waiver by informing her that a court
trial could be scheduled earlier. As the court held in Joanne R., the trial court was
“simply advising her of the reality of when she could have a court or jury trial.” (Joanne
R., supra, 72 Cal.App.5th at p. 1020.)

                                               13
cleared the courtroom so that counsel and J.R. could confer, counsel confirmed that J.R.
and he had talked and “we are going to go ahead and waive jury and set a court trial.”
Like in C.O., there was no evidence that J.R. did not agree with or understand what her
attorney was conveying to the court. At the end of the hearing, when the trial court
confirmed December 14 for the court trial date, J.R. thanked the judge. We conclude
based on the record that J.R. not only intended to waive her right to a jury trial, but that
the waiver of trial by jury was knowing and intelligent.
                                              II
                                     Special Disabilities
       J.R. asserts that the special disabilities in the conservatorship order are not
supported by substantial evidence and therefore deprived her of due process.
       “ ‘If a person is found gravely disabled and a conservatorship is established, the
conservatee does not forfeit legal rights or suffer legal disabilities merely by virtue of the
disability. [Citations.] The court must separately determine the duties and powers of the
conservator, the disabilities imposed on the conservatee, and the level of placement
appropriate for the conservatee. [Citations.] The party seeking conservatorship has the
burden of producing evidence to support the disabilities sought, the placement, and the
powers of the conservator, and the conservatee may produce evidence in rebuttal.’
[Citation.]” (Conservatorship of George H. (2008) 169 Cal.App.4th 157, 165.)
       “An appellate court reviews the trial court’s factual findings to determine if there
is substantial evidence to support them, and will sustain the trial court’s factual findings
if there is substantial evidence to support those findings, even if there exists evidence to
the contrary. [Citation.] ‘In making the determination [regarding substantive evidence],
we view the entire record in the light most favorable to the trial court’s findings.
[Citations.] We must resolve all conflicts in the evidence and draw all reasonable
inferences in favor of the findings. [Citation.] Substantial evidence is evidence of



                                              14
ponderable legal significance. [Citations.]’ [Citation.]” (Conservatorship of Amanda B.
(2007) 149 Cal.App.4th 342, 347-348.)
        The trial court’s order granted the conservator the power to require J.R. to receive
psychotropic medication and denied J.R. the right to refuse or consent to medical
treatment.8 (See § 5357, subd. (d).) J.R. contends that there was no evidence that J.R.
was not competent to make decisions about psychotropic medication or medical
treatment. J.R. argues while there was evidence that she was underweight because she
needed dental surgery in order to eat properly, there was no evidence she was refusing
dental treatment. Further, Peters testified that J.R. was generally taking her medications.
        However, Peters also testified that prior to the temporary conservatorship, J.R. had
physical ailments that were not addressed for years and she was just now becoming stable
enough to have oral surgery. Before the temporary conservatorship, J.R. did not take
medications long enough to stabilize. Peters testified that the biggest problem for J.R.
was accepting that she needed medications and consistently taking them. Dr. Hayat
testified that J.R. acknowledged that psychotropic medications helped her, but she did not
believe she had a psychiatric illness. Thus, her schizophrenia hindered her ability to
understand that she needed medication. Dr. Hayat’s review of J.R.’s medical history
revealed she had a history of canceled and missed appointments. When testifying herself,
J.R. said she knew what medications she should be taking, but then immediately brought
up a doctor who said she “would benefit greatly getting off Haldol and any psychotic
drugs.” On cross-examination, when asked if she knew medications are recommended
for her mental health, J.R. responded: “Yeah. But you know what? I’m not mentally
ill.”




8 The court also ordered that J.R. could not possess a license to operate a motor vehicle
or to have a firearm. J.R. does not challenge these restrictions.

                                             15
       Regarding restrictions on J.R. entering into contracts or transactions of more than
$50, J.R. argues the evidence was insufficient in that Peters testified J.R. handled her
finances adequately even though Peters questioned the money J.R. gave to her sister. J.R.
minimizes Peters’s testimony, which was that J.R. has “given her sister large amounts of
money to basically send to a man over in Africa for her sister . . . .” Peters continued,
J.R.’s “sister asks for money quite often, and I think [J.R.] can be taken advantage of in
that relationship” and “it’s difficult for [J.R.] to say no.” This evidence alone would be
sufficient to support the restriction.
       J.R. also finds insufficient Peters’s testimony that “when [J.R.] is homeless, she
has funds that are coming in, but she’s looking for somewhere to live and then ends up
giving money to the wrong people, because -- and ends up being with the wrong people
and entering into these contracts that are not healthy for her.” J.R. argues there is no
evidence of these “unhealthy” contracts. However, Peters described the contracts as
“rental agreements,” and since Peters also testified that J.R. had four evictions and
became homeless prior to the temporary conservatorship, the evidence supported a
reasonable inference that J.R. entered into a series of rental agreements for properties
from which she was subsequently evicted. Further, J.R.’s counsel’s question to J.R.
about her low weight led to a rambling response that “I found a place, it was fixer-upper,
it was a rental to buy with a yard” that J.R. “could fix . . . up because I was an interior
decorator in Beverly Hills” and “[my sister] would always be welcome wherever I am.”
This evidence illustrates J.R.’s thinking that would lead to an “unhealthy” contract and is
sufficient to support the restriction.
       We conclude the special disabilities in the conservatorship order that J.R.
challenges on appeal were supported by substantial evidence.




                                              16
                                    DISPOSITION
       The order appointing the Public Conservator as the conservator of J.R.’s person
and estate is affirmed.



                                                    /s/
                                                EARL, J.



We concur:



   /s/
MAURO, Acting P. J.



    /s/
KRAUSE, J.




                                           17